FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IDALIE MUNOZ MUNOZ,                              No. 13-35915

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01475-JCC

 v.
                                                 MEMORANDUM*
GARY F. LOCKE, Secretary United States
Department of Commerce; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Idalie Munoz Munoz appeals pro se from the district court’s summary

judgment and dismissal of various federal and state law claims in her employment

discrimination action. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1197 (9th Cir. 2012)

(dismissal for failure to state a claim); Dawson v. Entek Int’l, 630 F.3d 928, 934

(9th Cir. 2011) (summary judgment); La Reunion Francaise SA v. Barnes, 247
F.3d 1022, 1024 (9th Cir. 2001) (dismissal for lack of subject matter jurisdiction).

We may affirm on any ground supported by the record. Gordon v. Virtumundo,

Inc., 575 F.3d 1040, 1047 (9th Cir. 2009). We affirm.

      The district court properly dismissed Munoz Munoz’s Family Medical

Leave Act (“FMLA”) claim because Munoz Munoz never provided defendant

notice of her intent to take FMLA leave. See Sanders v. City of Newport, 657 F.3d
772, 778 (9th Cir. 2011) (to state an FMLA claim, the plaintiff must show that she

provided “sufficient notice of [her] intent to take leave,” among other elements).

      The district court properly dismissed Munoz Munoz’s breach of contract,

wrongful termination, and due process claims for lack of subject matter jurisdiction

because the Civil Service Reform Act (“CSRA”) provides the exclusive

administrative remedies for these claims. See Elgin v. Dep’t of Treasury, 132 S.

Ct. 2126, 2132, (2012) (concluding that the CSRA precluded federal jurisdiction

over constitutional claims for equitable relief); Mangano v. United States, 529 F.3d
1243, 1246–47 (9th Cir. 2007) (explaining that the CSRA provides a remedial

framework for federal employees to challenge “prohibited personnel practices,”


                                          2                                    13-35915
including termination; “[i]f the challenged conduct ‘falls within the scope of the

CSRA’s “prohibited personnel practices,” then the CSRA’s administrative

procedures are [the employee’s] only remedy’”); Saul v. United States, 928 F.2d
829, 843 (9th Cir. 1991) (concluding that the CSRA preempted common law tort

claims).

      Dismissal of Munoz Munoz’s failure-to-accommodate claim under the

Rehabilitation Act of 1973 (“RA”) was proper because Munoz Munoz failed to

show that she timely exhausted her administrative remedies under the RA prior to

filing her complaint in the instant action. See 29 C.F.R. § 1614.105(a)(1) (a federal

employee alleging disability discrimination must consult with an EEO counselor

within 45 days of the discriminatory act or personnel action prior to filing a

complaint); Cherosky v. Henderson, 330 F.3d 1243, 1245 (9th Cir. 2003)

(explaining that “a federal employee must exhaust available administrative

remedies” in order to bring a claim under the RA).

      The district court properly granted summary judgment on Munoz Munoz’s

discrimination and retaliation claims under the RA because Munoz Munoz failed to

raise a genuine dispute of material fact as to whether defendants’ proffered

legitimate reason for her termination was pretextual. See Coons v. Sec’y of U.S.

Dep’t of Treasury, 383 F.3d 879, 887–88 (9th Cir. 2004) (setting forth elements of


                                          3                                      13-35915
a prima facie case for retaliation under the RA and explaining burden-shifting

framework which requires a plaintiff to rebut as pretextual a defendant’s proffered

legitimate reason for the adverse employment action to avoid summary judgment);

Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th Cir. 2007) (setting forth

elements of prima facie case for disability discrimination under the RA).

      We reject Munoz Munoz’s contentions that the district court engaged in

various acts of alleged misconduct during her case, was biased against her, and

improperly denied her motion for judgment.

      Munoz Munoz’s request to refer the alleged evidence tampering acts for

criminal investigation and prosecution, set forth in her Opening Brief, is denied.

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief, or raised for the first time in the reply brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           4                                     13-35915